Per Cmiam.

After argument, by TTer, for th^ stair, rrri White ior the defendant, the truth of this plea is admitted b" the demurrer ; the state cannot divide an offence consisting of several trespasses into as many indictments as them arc acts of trespass that would separately support an indictment and after-wards indict for the offence compounded of them all ; ;<s for i stance, just to indict lor an assault, then for a battery, then fev imprisonment, then ior a riot, then for a mayhem, fee. but upon, an indictment ior any of these offences the ceurt will enquire into the- concomitant facts, and receive information theieoi, by way of aggravating the fine or punishment, and will proportion the same to the nature of the offence as enhanced by all theso circumstances, and no indictment will afterwards lie for any of these separate facts done at the same time. This plea is a good one and must Iw allowed.
The plea was allowed and the defendant discharged.